NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          MAR 09 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

 ANGELO PAUL PERONDI,                            No. 08-17479

               Plaintiff - Appellant,            D.C. No. 2:06-cv-02833-ROS-JRI

   v.
                                                 MEMORANDUM *
 DORA SCHRIRO, Director of Operations;
 et al.,

               Defendants - Appellees.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Roslyn O. Silver, District Judge, Presiding

                            Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Arizona state prisoner Angelo Paul Perondi appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LSS/Research
indifference to his health as a result of exposure to lead contamination in the prison

water. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo.

Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir. 2004). We affirm.

       The district court properly determined that Perondi failed to establish a

triable issue as to whether the defendants knew of and disregarded an excessive

risk to him from exposure to lead in the prison’s drinking and cooking water. See

Farmer v. Brennan, 511 U.S. 825, 837 (1994) (“[A] prison official cannot be found

liable under the Eighth Amendment for denying an inmate humane conditions of

confinement unless the official knows of and disregards an excessive risk to inmate

health or safety[.]”).

       The district court did not abuse its discretion in denying Perondi’s request

for appointment of counsel because he did not demonstrate extraordinary

circumstances. See Agyeman v. Corrs. Corp. of Am., 390 F.3d 1101, 1103 (9th Cir.

2004). The district court also did not abuse its discretion in denying Perondi’s

motion for class certification because Perondi was not an adequate class

representative. See Fed. R. Civ. P. 23(a)(4) (requiring that class representative be

able to “fairly and adequately protect the interests of the class”); C.E. Pope Equity

Trust v. United States, 818 F.2d 696, 697 (9th Cir. 1987) (lay person lacks

authority to appear as an attorney for others).


LSS/Research                               2                                       08-17479
       The district court did not abuse its discretion in denying Perondi’s motion

for a medical examination in light of Perondi’s inability to pay the associated costs.

See Fed. R. Civ. P. 35 (providing no cost-shifting mechanisms); Childress v. Darby

Lumber, Inc., 357 F.3d 1000, 1009 (9th Cir. 2004) (reviewing for abuse of

discretion decisions on discovery issues).

       Finally, the district court did not abuse its discretion in denying Perondi’s

request to amend his complaint to add a defendant, made after the discovery period

had ended and defendants had filed their motion for summary judgment. See

Flowers v. First Hawaiian Bank, 295 F.3d 966, 976 (9th Cir. 2002) (denial of leave

to amend after a responsive pleading has been filed is reviewed for abuse of

discretion).

       Perondi’s remaining contentions are unpersuasive.

       AFFIRMED.




LSS/Research                                 3                                   08-17479